                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT



 JANICE TROISI,                                :          PRISONER CASE NO.
      Plaintiff,                               :          3:18-cv-1073 (JCH)
                                               :
         v.                                    :
                                               :
 D.K. WILLIAMS, et al.,                        :
       Defendants.                             :          OCTOBER 31, 2018
                                               :
                                               :



                                   INITIAL REVIEW ORDER

I.     INTRODUCTION

       The plaintiff, Janice Troisi (“Troisi”), formerly incarcerated at the Federal

Correctional Institution in Danbury (“FCI Danbury”), Connecticut,1 has filed a Complaint

pro se under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S. 388 (1971). See generally Complaint (“Compl.”) (Doc. No. 1). Troisi sought leave

to proceed in forma pauperis. Motions for Leave to Proceed in Forma Pauperis (Doc.

Nos. 2, 7, 11). On September 12, 2018, the court granted Troisi’s application. Order

(Doc. No. 12).

       The Complaint names two defendants: Warden D.K. Williams and Health Care

Services. Troisi contends that the defendants violated her Eighth Amendment rights

and committed medical malpractice through deliberate indifferent to her serious medical



      1
        Troisi has provided documentation showing that she is serving the remainder of her sentence
on home confinement. See Motion for Leave to Proceed in Forma Pauperis (Doc. No. 11) at 7.
needs. Compl. at ¶ 1. She also includes references to the Americans with Disabilities

Act and denial of telephone calls. See id. at ¶¶ 1(c), 1(e), .

       Under section 1915A of title 28 of the United States Code, the court must review

prisoner civil complaints and dismiss any portion of a complaint that is frivolous or

malicious, that fails to state a claim upon which relief may be granted, or that seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A.

In reviewing a pro se complaint, the court must assume the truth of the allegations, and

interpret them liberally to “raise the strongest arguments [they] suggest[ ].” Abbas v.

Dixon, 480 F.3d 636, 639 (2d Cir. 2007). Although detailed allegations are not required,

the complaint must include sufficient facts to afford the defendants fair notice of the

claims and the grounds upon which they are based and to demonstrate a right to relief.

Bell Atlantic v. Twombly, 550 U.S. 544, 555–56 (2007). Conclusory allegations are not

sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The plaintiff must plead “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570.

Nevertheless, it is well-established that “[p]ro se complaints ‘must be construed liberally

and interpreted to raise the strongest arguments that they suggest.’” Sykes v. Bank of

Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101–02

(2d Cir. 2010) (discussing special rules of solicitude for pro se litigants). However,

notwithstanding this liberal interpretation, a pro se complaint will not survive dismissal

unless the factual allegations meet the plausibility standard. See, e.g., Fowlkes v.

Ironworkers Local 40, 790 F.3d 378, 387 (2d Cir. 2015).


                                             2
II.    ALLEGATIONS

       Troisi suffers from spinal stenosis, depression, anxiety, insomnia, hypertension,

bursitis, and hypercholesterolemia. Compl. at ¶1. She experiences pain. Id. On April

6, 2016, she entered the Prison Camp at FCI Danbury. Id. Troisi provided Danbury

Medical Services copies of her medical records. Id. at ¶1(a). She was not offered any

pain medication. Id. Troisi’s complaints of pain were ignored by Danbury Medical

Services, and she was advised to purchase pain medication from the commissary. Id.

At some point, Troisi was given Meloxicam, a mild pain medication. Id.

       Troisi’s complaints about the ineffectiveness of her medication were ignored. Id.

She was told that pain was part of her condition and told that she could be sent to the

medical facility in Texas. Id. In response to frequent requests for examination by an

orthopedist, Troisi was told she had to wait her turn. Id. However, inmates admitted

after Troisi were seen before her. Id.

       Troisi was seen by an orthopedist in July 2016. Id. He administered a cortisone

injection to her left hip and knee and ordered a neurological consult for spinal stenosis.

Id. Troisi saw a neurologist in October 2016, at which time he ordered a surgical

consult. Id. On January 13, 2017, the orthopedic surgeon’s physician’s assistant

ordered an MRI. Id. The test was not performed until October 2017. Id.

       In March 2017, Troisi’s roommate told her that she could obtain prescription

strength Ibuprofen through the “pain registry.” Id. After consulting Health Care

Services, Troisi was registered and began receiving the medication. Id. Another inmate

told Troisi that she could receive injections similar to those she had received before she
                                              3
was incarcerated. Id. When she requested the injections, Troisi was told to wait for the

MRI results. Id.

       On February 22, 2017, Troisi awoke with red, swollen, and watery eyes. Id. at

¶1(b). A Physician’s Assistant (“PA”) diagnosed her with blepharitis and, ignoring her

request for Prednisone eye drops, prescribed oral Prednisone and instructed Troisi to

follow-up with the Nurse Practitioner (“NP”) in a few days. Id. The NP refused a

request for eye drops and continued the Prednisone for five additional days. Id. On

March 8, 2017, the Prednisone was discontinued. Id. The condition appeared to have

resolved. Id.

       Two days later, the condition returned. Id. Troisi’s left eye was completely

swollen shut and her right eye was partially swollen shut. Id. Her face was red, rashy,

and puffy. Id. The NP prescribed Triacinolone cream for Troisi’s face and ordered an

increased dose of Prednisone. Id. Two days later, Troisi’s face appeared burned, and

the rash had spread to her hands. Id. Troisi saw the NP and requested lab work and

dermatology, allergy, and immunology consults. The requests were refused. Id.

       On March 16, 2017, the NP dismissed the burns on Troisi’s face. Id. She

prescribed eye drops as well as Zantac and Doxepin, an antidepressant. Id. The NP

told Troisi that the medications were prescribed for their “antihistaminic side effects.”

Troisi disagreed but her concerns were dismissed. Id.

       On March 20, 2017, Nurse McGregor noticed the rash while dispensing

medication and asked Dr. Tindal, the medical director, to see Troisi. Id. Dr. Tindal

diagnosed severe first degree burns, ordered lab tests, consults, and an antihistamine.


                                             4
Id. He discontinued Triacinolone because it was contraindicated for use on the face

and ordered another cream. Id.

      On April 3, 2017, the rash had spread over Troisi’s entire body. Id. The NP

refused care. Id. On April 5, 2017, Troisi saw a dermatologist and an allergist. Id. The

dermatologist discontinued Prednisone, performed a biopsy, and administered a

cortisone injection. Id. The allergist prescribed Zyzyl and Cereve cream. Id. After

waiting a week for the medications, on April 12, 2017, Troisi asked the NP about the

consults and, with some effort, obtained the medications. Id.

      On April 18, 2017, Troisi complained to the NP that she was experiencing no

relief from her symptoms. Id. The NP told Troisi to give the medication time to work.

Id. On April 20, 2017, Troisi sent a request to Nurse McGregor. Id. Dr. Tindal

prescribed Mycophenylate, an immunosuppressant, which provided relief within 48

hours. Id. The rash is resolved, but Troisi has scars, occasional “rashy outbreaks,” and

a low white blood count. Id. The dermatologist has refused further testing to determine

the cause of the rash. Id.

      In July 2017, Troisi experienced an exacerbation of spinal stenosis symptoms,

namely, increased pain and numbness in her lower legs. Id. at ¶1(c). She fell twice and

briefly lost consciousness twice because of the pain. Id. When she requested an MRI,

the NP told her, “why bother, we’re not going to give you the surgery and if you persist,

we’ll send you to Texas.” Id.

      Troisi requested assistance in the form of a person to carry her bag from the

commissary and a tray in her room for meals. Id. The requests were denied. Id. Troisi


                                            5
made the defendants aware that these actions were in violation of prison directives. Id.

Troisi began spending more time in bed and supplemented her meals with items from

the commissary and donations from other inmates. Id. Troisi told Ms. McCoy, the head

of Health Services, the reason for her requested accommodations. Id. Ms. McCoy

stated, “we don’t do that[.]” Id.

       In October 2017, Troisi again sought assistance from Health Services. Id. She

had not gone to the dining hall for two months and was being wheeled to the

commissary by another inmate. Id. She suffered pain and fell more frequently. Id. She

submitted requests for accommodations to staff ranging from the counselor to the

warden, but received no responses. Id. On October 5, 2017, Troisi saw Dr. Green. Id.

He did not examine her and told her that FCI Danbury did not have to comply with the

Americans with Disabilities Act. Id. About this same time, the NP began completing

paperwork for Troisi’s transfer to Texas for medical treatment. Id.

       The MRI was performed in late October 2017. Id. In December 2017, the NP

told Troisi that the MRI showed a deterioration from a March 2016 MRI. Id. There were

two additional cysts on Troisi’s spine. Id. The NP told Troisi that, if she reported the

worsening condition, Troisi would get assistance but declined to do so because she

would be disciplined for doing so. Id. The NP also told Troisi that medical services at

FCI Danbury were terrible. Id.

       On January 12, 2018, Troisi fell fracturing her medial malleolus, tibia, and fibula.

Id. at ¶1(d). She waited on the floor for over an hour for help to arrive. Id. Ms.

McGregor, who Troisi has specifically requested, applied a splint and arranged transport


                                             6
to Danbury Hospital. Id. Troisi was accompanied by a correctional officer (“CO”). Id.

Troisi underwent surgery the next day and remained in the hospital for five weeks. Id.

During that time Troisi had daily physician visits, around-the-clock nursing care, and

physical therapy three times per week. Id. After five weeks, Troisi still could not bear

weight on her leg. Id.

       During the first week she was in the hospital, a CO remained with Troisi. Id. at

¶1(e). On January 19, 2018, the CO was removed and she was placed on

unsupervised furlough. Id. During that first week, Troisi was not permitted to call her

family or give the hospital her health care proxy. Id. Once Troisi was placed on

unsupervised furlough, the hospital permitted Troisi to call her family. Id. However, the

prison camp unit manager had the phone removed and refused to permit Troisi to call

her family or legal services. Id. A CO regularly visited Troisi at the hospital but refused

her requests for a phone call and said that he would relay the request to prison staff. Id.

       On February 16, 2018, Officer Rivera asked Troisi to sign papers regarding a

transfer to Texas. Id. When Troisi asked about the treatment she would receive in

Texas and requested an attorney call, Officer Rivera left. Id. Captain Whitby told Troisi

that, if she refused, she would be transferred by force. Id. Troisi told him that she had

too much dignity to physically refuse the transfer. Id. Captain Whitby denied a legal

call. Id. Troisi was transferred to Texas on February 20, 2018. Id. The conditions in

Texas exacerbated Troisi’s medical conditions. Id.

III.   ANALYSIS

       On the Civil Cover Sheet submitted with the Complaint, Troisi states that she

brings only an Eighth Amendment claim for deliberate indifference to medical needs.
                                          7
See Civil Cover Sheet (Doc. No. 1-1) at 1. In the introductory paragraph of the

Complaint, she lists the Eighth Amendment claims and adds state law claims for

reckless disregard and malpractice. See Compl. at ¶ 1. Within the body of the

Complaint, Troisi refers to the Americans with Disabilities Act and denial of phone calls

while she was hospitalized. See id. at ¶¶1(c), 1(e). The court addresses all of these

claims below.

       A.     Americans with Disabilities Act

       Troisi references the Americans with Disabilities Act (“ADA”). 42 U.S.C. § 12101,

et seq. She alleges that the defendants did not accommodate her disability. See

Compl. at ¶ 3. Title II of the ADA provides that “no qualified individual with a disability

shall, by reason of such disability, be excluded from participation in or be denied the

benefits of the services, programs, or activities of a public entity, or be subjected to

discrimination by any such entity.” 42 U.S.C. § 12132. The ADA defines a “public

entity” to include state and local government agencies, but not federal

agencies. See 42 U.S.C. § 12131(1); see also Cellular Phone Taskforce v. FCC, 217

F.3d 72, 73 (2d Cir. 2000) (“Title II of the ADA is not applicable to the federal

government.”); Mackey v. United States Dep't of Justice, No. 16-CV-3865(JFB)(ARL),

2018 WL 4214336, at *6–7 (E.D.N.Y. Aug. 8, 2018) (dismissing ADA claims against

BOP for lack of subject matter jurisdiction (citing cases)), report and recommendation

adopted, No. 16-CV-3865(JFB)(ARL), 2018 WL 4211308 (E.D.N.Y. Sept. 4, 2018).

       As the BOP is not subject to the ADA, Troisi’s ADA claims are dismissed

pursuant to section 1915A(b)(1) of title 28 of the United States Code.


                                              8
          B. State Law Tort Claims

          Troisi references state law tort claims for reckless disregard and malpractice.

“”[A] claimant’s exclusive remedy for nonconstitutional torts by a government employee

acting within the scope of his employment is a suit against the government under the

FTCA [Federal Tort Claims Act, 28 U.S.C. § 1346(b)].” Castro v. United States, 34 F.3d

106, 110 (2d Cir. 1994). The FTCA waives sovereign immunity for certain tort claims.

See 28 U.S.C. § 2679. However, a jurisdictional prerequisite to an FTCA suit is that the

plaintiff first pursue administrative remedies with the appropriate federal agency. See

28 U.S.C. § 2675(a); McNeil v. United States, 508 U.S. 106, 112-13 (1993). As it is not

clear that Troisi has pursued her administrative remedies regarding these claims, the

court declines to construe this action as brought pursuant to the FTCA. Accordingly, the

state law tort claims are dismissed, without prejudice to refiling in an appropriate FTCA

action.

          C. Deliberate Indifference to Medical Needs

          Troisi alleges that the defendants were deliberately indifferent to her serious

medical needs in violation of the Eighth Amendment. In Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), the Supreme Court permitted

suits against federal officials in their individual capacities for violation of constitutional

rights. Thus, the defendants must be individual federal officers. The only individual

federal officer named as a defendant is Warden Williams. Health Care Services is not

an individual federal official and cannot be sued under Bivens. See Sereika v. Patel,

411 F. Supp. 2d 397, 400, 402 (S.D.N.Y. 2006) (dismissing Bivens claim against


                                                9
Metropolitan Correctional Center’s Health Services Unit because Bivens actions are not

cognizable against federal agencies); see also Correctional Services Corp. v. Malesko,

534 U.S. 61, 72 (2001) (“The prisoner may not bring a Bivens claim against the officer’s

employer, the United States, or the BOP.”).

       In addition, “[b]ecause vicarious liability is inapplicable to Bivens . . . suits, a

plaintiff must plead that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662, 676

(2009); see also Ganek v. Leibowitz, 874 F.3d 73, 92 (2d Cir. 2017) (to state Bivens

claim, plaintiff must allege that defendant violated plaintiff’s constitutional rights through

his own actions). Troisi references Warden Williams only in connection with her ADA

claim. As Warden Williams is not alleged to have been deliberately indifferent to Troisi’s

medical conditions or to have denied her medical care, the Eighth Amendment claim is

dismissed as to Warden Williams. Troisi may seek to pursue her Eighth Amendment

claim provided she can identify, in an Amended Complaint, the medical staff members

who were deliberately indifferent to her medical needs. To do so, she must also move

to add a defendant or defendants.

       D. Access to Family and Attorney

       Finally, Troisi contends that she was denied calls to her family and attorney while

hospitalized. See Compl. at ¶ 1(e). Inmates have a First Amendment right to

communicate with family and friends. This right may be exercised in several ways, by

letters, telephone calls, or personal visits. See Overton v. Bassetta, 539 U.S. 126, 135

(2003) (noting that inmates may communicate with others through letters, phone calls,


                                               10
and visits). Troisi does not allege that she was unable to communicate with her family

through other means. Thus, she does not state a cognizable constitutional violation

based on the inability to telephone them while hospitalized. See Barletta v. Quiros, No.

3:10-cv-939(AVC), 2013 WL 12073470, at *7 (D. Conn. Feb. 21, 2013) (plaintiff failed to

state First Amendment claim for preclusion of one means of communication where he

had other means of communication) (citations omitted).

       The claim that Troisi was unable to telephone her attorney fails as well.

Prisoners have a constitutional right of access to the courts, which right has been

construed to include the ability to call their attorneys outside the context of criminal

proceedings. See McIntosh v. United States, No. 14-CV-7889 (KMK), 2016 WL

1274585, at *23 (S.D.N.Y. Mar. 31, 2016) (citing cases). To state a claim for denial of

access to the courts, however, Troisi must allege facts showing that she suffered an

actual injury. See Lewis v. Casey, 518 U.S. 343, 349 (1996). She must allege facts

showing that the defendant either took or was responsible for an action that interfered

with her ability to pursue a legal claim. See Davis v. Goord, 320 F.3d 346, 352 (2d Cir.

2003) (citations omitted). Troisi identifies no legal claim that she was unable to pursue

because she was unable to phone her attorney during the five weeks she was

hospitalized, nor pled any allegations that the Warden is the person who prevented her

from contacting her attorney. Thus, she fails to state a plausible access to courts claim.

       The claims regarding the ability to telephone her family or attorney while

hospitalized are dismissed pursuant to 28 U.S.C. § 1915A(b)(1).




                                             11
                                         ORDERS

      (1)    The ADA claim, the state law claims, and the First Amendment claim for

inability to telephone family and her attorney are DISMISSED pursuant to 28 U.S.C. §

1915A(b). The Eighth Amendment claim is DISMISSED without prejudice. Troisi may

pursue any FTCA claim in an appropriate action.

      (2)    The Clerk is directed to close this case.

      (3)    Troisi may move to reopen this case within 60 days and file an amended

complaint to assert her Eighth Amendment claim if she can identify the persons who

were deliberately indifferent to her serious medical needs.

      SO ORDERED.

      Dated this 31st day of October 2018 at New Haven, Connecticut.



                                         /s/ Janet C. Hall
                                         Janet C. Hall
                                         United States District Judge




                                           12
